Dear Representative Strain:
This office is in receipt of your opinion request of recent date concerning procedures in the event a stray dog wanders on the land of a hunting club. Specifically, you ask us to consider what procedures must be followed concerning the return or destroying of the animal, and if there is a penalty for failing to follow these procedures? As per a conversation with your office on January 27, 1997, the property and animals at issue are located within St. Tammany Parish.
In addressing this inquiry, we look first to LSA-R.S. 38:9501 et seq., which establishes the St. Tammany Parish Animal Control District. Assuming the hunting club in question is located within your district, these specific statutes will govern. LSA-R.S. 38:9501 provides that "the governing authority of St. Tammany Parish may create one or more animal control districts within St. Tammany Parish."
The purpose of the district is set forth in LSA-R.S. 38:9502, which provides, "(The purpose) shall be to provide for the regulation and control of canines and felines within the district, and all activities incidental thereto, as set forth in the ordinance creating the district adopted by the governing authority of St. Tammany Parish." Therefore it is our opinion that the owners of the hunting club in question consult the applicable St. Tammany Parish Animal Control District in which the club is located.
In conclusion, a hunting club located in St. Tammany Parish must contact the animal control district of said parish as to the procedure that applies to stray dogs which wander onto the club's land. We hope this adequately addresses your inquiry. Should you have any further questions, please contact this office.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
By: __________________________ J. RICHARD WILLIAMS Assistant Attorney General RPI:JRW:gbe